Case 5:18-cv-00458-JSM-PRL Document 237 Filed 04/09/21 Page 1 of 2 PageID 11835




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

 FOUNDATION RESOLUTION CORP.
 and FOUNDATION RESOLUTION
 CORP. PENSION COMMITTEE,

       Plaintiffs,

 v.                                                     Case No: 5:18-cv-458-Oc-30PRL

 AON HEWITT INVESTMENT
 CONSULTING, INC. and ALIGHT
 SOLUTIONS, LLC,

       Defendants.


                                         ORDER

       THIS CAUSE came on for consideration on the Report and Recommendation

 submitted by Magistrate Judge Philip R. Lammens (Dkt. 214),          Defendants Alight

 Solutions, LLC’s (“Alight”) and Aon Hewitt Investment Consulting, Inc.’s (“AHIC”)

 Objections (Dkts. 222 and 223), and Plaintiffs’ Responses (Dkts. 235 and 236).

       After careful consideration of the Report and Recommendation of the Magistrate

 Judge, Defendants’ Objections, and in conjunction with an independent examination of the

 file, the Court is of the opinion that the Magistrate Judge’s Report and Recommendation

 should be adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:
Case 5:18-cv-00458-JSM-PRL Document 237 Filed 04/09/21 Page 2 of 2 PageID 11836




       1.     The Report and Recommendation (Dkt. 214) of the magistrate judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.

       2.     AHIC’s motions to exclude the expert reports of testimony of D. Patrick

              McDonald (Dkt. 118) and Dr. Kent Smetters (Dkt. 119) are DENIED.

       3.     Plaintiffs’ motion for partial summary judgment as to AHIC (Dkt. 131) is

              GRANTED. AHIC had fiduciary status with respect to its management and

              investment of Plan assets at issue in Count I of the Amended Complaint.

       4.     AHIC’s motion for summary judgment (Dkt. 122) is DENIED.

       5.     Alight’s motion for summary judgment (Dkt. 120) is DENIED.

       DONE and ORDERED in Tampa, Florida, this 9th day of April , 2021.




 Copies Furnished To:
 Counsel/Parties of Record




                                             2
